        Case 1:21-cv-01633-RBW Document 34-1 Filed 06/27/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA,

                  Plaintiff,

             v.
                                                        Case No.: 21-cv-1633-RBW
Aon plc et al.,

                  Defendant.



                               [Proposed] SCHEDULING ORDER

        It is hereby ordered that the trial in this case is scheduled to begin on ______________,

2021. The parties shall submit a joint proposed case management plan by ________________,

2021.


IT IS SO ORDERED.

This ___ day of __________, 2021



                                     ___________________________________
                                     REGGIE B. WALTON
                                     United States District Court Judge
Case 1:21-cv-01633-RBW Document 34-1 Filed 06/27/21 Page 2 of 3




           NAMES AND ADDRESSES OF ATTORNEYS TO BE
                NOTIFIED OF ENTRY OF ORDERS

For Defendants

E. Marcellus Williamson (DC Bar No. 465919)
Ian R. Conner (DC Bar No. 979696)
Michael G. Egge (DC Bar No. 432755)
Marguerite M. Sullivan (DC Bar No. 497894)
    Latham & Watkins LLP
    555 Eleventh Street, NW
    Suite 1000
    Washington, DC 20004-1304
    Telephone: (202) 637-2200
    Fax: (202) 637-2201
    marc.williamson@lw.com
    ian.conner@lw.com
    michael.egge@lw.com
    marguerite.sullivan@lw.com

Lawrence E. Buterman (DC Bar No. 998738)
   Latham & Watkins LLP
   1271 Avenue of the Americas
   New York, NY 10020
   Telephone: (212) 906-1200
   Fax: (212) 751-4864
   lawrence.buterman@lw.com

Daniel M. Wall (Admitted Pro Hac Vice)
   Latham & Watkins LLP
   505 Montgomery Street, Suite 2000
   San Francisco, CA 94111
   Telephone: (415) 391-0600
   Fax: (415) 395-8095
   dan.wall@lw.com

Attorneys for Defendant Aon plc
Case 1:21-cv-01633-RBW Document 34-1 Filed 06/27/21 Page 3 of 3




Clifford Aronson (DC Bar No. 335182)
Karen Hoffman Lent (Admitted Pro Hac Vice)
Matthew M. Martino (Admitted Pro Hac Vice)
    Skadden, Arps, Slate, Meagher & Flom LLP
    One Manhattan West
    New York, NY 10001
    Telephone: (212) 735-3000
    Fax: (212) 735-2000
    Clifford.Aronson@skadden.com
    Karen.Lent@skadden.com
    Matthew.Martino@skadden.com

David P. Wales
   Skadden, Arps, Slate, Meagher & Flom LLP
   1440 New York Avenue, N.W.
   Washington, DC 20005
   Telephone: (202) 371-7000
   Fax: (202) 393-5760
   David.Wales@skadden.com

Attorneys for Defendant Willis Towers Watson plc

For Plaintiff

William H. Jones II
Justin T. Heipp
Jessica N. Leal
Lauren G.S. Riker
Curtis Strong
    U.S. Department of Justice
    Antitrust Division
    450 Fifth Street, NW, Suite 4100
    Washington, DC 20530
    Tel. 202-514-0230
    bill.jones2@usdoj.gov

Attorneys for the United States
